Exhibit 10.2

 

GUARANTY

 

THIS GUARANTY (as the same may be amended, restated, supplemented or otherwise
modified from time to time, this “Guaranty”) is made as of April 12, 2017, by
and among each of the undersigned (the “Initial Guarantors” and along with any
additional Subsidiaries of the Company which become parties to this Guaranty by
executing a supplement hereto (a “Guaranty Supplement”) in the form attached as
Annex I, the “Guarantors”) in favor of the Administrative Agent, for the ratable
benefit of the Holders of Obligations (as defined below), under the Credit
Agreement referred to below.

 

WITNESSETH

 

WHEREAS, H.B. FULLER COMPANY, a Minnesota corporation (the “Company”), the
Foreign Subsidiary Borrowers parties thereto (the “Foreign Subsidiary Borrowers”
and, together with the Company, the “Borrowers”), the financial institutions
from time to time parties thereto as lenders (the “Lenders”), and JPMORGAN CHASE
BANK, N.A., as Administrative Agent (the “Administrative Agent”) for itself and
the other Lenders, have entered into that certain Credit Agreement dated as of
April 12, 2017 (as the same may be amended, modified, supplemented and/or
restated, and as in effect from time to time, the “Credit Agreement”),
providing, subject to the terms and conditions thereof, for extensions of credit
and other financial accommodations to be made by the Lenders to the Borrowers;

 

WHEREAS, it is a condition precedent to the initial extensions of credit by the
Lenders under the Credit Agreement that each of the Guarantors (constituting all
of the Subsidiaries of the Company required to execute this Guaranty pursuant to
Section 5.09 of the Credit Agreement) execute and deliver this Guaranty, whereby
each of the Guarantors, with full recourse, shall guarantee the payment when due
of all Obligations, including, without limitation, all principal, interest,
Letter of Credit reimbursement obligations and other amounts that shall be at
any time payable by the Borrowers under the Credit Agreement or the other Loan
Documents; and

 

WHEREAS, in consideration of the direct and indirect financial and other support
and benefits that the Borrowers have provided, and such direct and indirect
financial and other support and benefits as the Borrowers may in the future
provide, to the Guarantors, and in consideration of the increased ability of
each Guarantor that is a Subsidiary of a Borrower to receive funds through
contributions to capital, and for each Guarantor to receive funds through
intercompany advances or otherwise, from funds provided to the Borrowers
pursuant to the Credit Agreement and the flexibility provided by the Credit
Agreement for each Guarantor to do so which significantly facilitates the
business operations of the Borrowers and each Guarantor, and in order to induce
the Lenders and the Administrative Agent to enter into the Credit Agreement, and
to make the Loans and the other financial accommodations to the Borrowers and to
issue the Letters of Credit described in the Credit Agreement, each of the
Guarantors is willing to guarantee the Obligations of the Borrowers;

 

NOW, THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

SECTION 1. Definitions. Terms defined in the Credit Agreement and not otherwise
defined herein have, as used herein, the respective meanings provided for
therein.

 

 
 

--------------------------------------------------------------------------------

 

  

SECTION 2. Representations, Warranties and Covenants. Each of the Guarantors
represents and warrants (which representations and warranties shall be deemed to
have been renewed at the time of the making, conversion or continuation of any
Loan or issuance of any Letter of Credit) that:

 

(A) It is a corporation, partnership or limited liability company duly and
properly incorporated or organized, as the case may be, validly existing and (to
the extent such concept applies to such entity) in good standing under the laws
of its jurisdiction of incorporation, organization or formation and has all
requisite authority to conduct its business in each jurisdiction in which its
business is conducted, except to the extent that the failure to have such
authority could not reasonably be expected to have a Material Adverse Effect.

 

(B) It (to the extent applicable) has the requisite power and authority and
legal right to execute and deliver this Guaranty and to perform its obligations
hereunder. The execution and delivery by each Guarantor of this Guaranty and the
performance by each of its obligations hereunder have been duly authorized by
proper proceedings, and this Guaranty constitutes a legal, valid and binding
obligation of such Guarantor, respectively, enforceable against such Guarantor,
respectively, in accordance with its terms, except as enforceability may be
limited by bankruptcy, insolvency or similar laws affecting the enforcement of
creditors’ rights generally.

 

(C) Neither the execution and delivery by it of this Guaranty, nor the
consummation by it of the transactions herein contemplated, nor compliance by it
with the provisions hereof will (i) violate any law, rule, regulation, order,
writ, judgment, injunction, decree or award binding on it or its articles or
certificate of incorporation (or equivalent charter documents), limited
liability company or partnership agreement, certificate of partnership, articles
or certificate of organization, by-laws, or operating agreement or other
management agreement, as the case may be, or the provisions of any indenture,
instrument or agreement to which any of the Borrowers or any of its Subsidiaries
is a party or is subject, or by which it, or its property, is bound, or (ii)
conflict with, or constitute a default under, or result in, or require, the
creation or imposition of any Lien in, of or on its property pursuant to the
terms of, any such indenture, instrument or agreement (other than any Loan
Document). No order, consent, adjudication, approval, license, authorization, or
validation of, or filing, recording or registration with, or exemption by, or
other action in respect of any governmental or public body or authority, or any
subdivision thereof, which has not been obtained by it, is required to be
obtained by it in connection with the execution, delivery and performance by it
of, or the legality, validity, binding effect or enforceability against it of,
this Guaranty.

 

(D) It has no Indebtedness other than Indebtedness permitted under Section 6.01
of the Credit Agreement.

 

In addition to the foregoing, each of the Guarantors covenants that, so long as
any Lender has any Commitment or Letter of Credit outstanding under the Credit
Agreement or any amount payable under the Credit Agreement or any other
Guaranteed Obligations shall remain unpaid, it will, and, if necessary, will
enable each of the Borrowers to, fully comply with those covenants and
agreements of such Borrower applicable to such Guarantor set forth in the Credit
Agreement.

 

SECTION 3. The Guaranty. Each of the Guarantors hereby irrevocably and
unconditionally guarantees, jointly with the other Guarantors and severally, the
full and punctual payment and performance when due (whether at stated maturity,
upon acceleration or otherwise) of the Obligations, including, without
limitation, (i) the principal of and interest on each Loan made to any Borrower
pursuant to the Credit Agreement, (ii) any obligations of any Borrower to
reimburse LC Disbursements (“Reimbursement Obligations”), (iii) all Banking
Services Obligations and obligations of any Borrower or Subsidiary owing to any
Lender or any affiliate of any Lender under any Swap Agreement, (iv) all other
amounts payable by any Borrower or any of its Subsidiaries under the Credit
Agreement, any Swap Agreement, any Banking Services Agreement and the other Loan
Documents and (v) the punctual and faithful performance, keeping, observance,
and fulfillment by any Borrower of all of the agreements, conditions, covenants,
and obligations of such Borrower contained in the Loan Documents (all of the
foregoing being referred to collectively as the “Guaranteed Obligations”
(provided, however, that the definition of “Guaranteed Obligations” shall not
create any guarantee by any Guarantor of any Excluded Swap Obligations of such
Guarantor for purposes of determining any obligations of any Guarantor) and the
holders from time to time of the Guaranteed Obligations being referred to
collectively as the “Holders of Obligations”). Upon (x) the failure by any
Borrower or any of its Affiliates, as applicable, to pay punctually any such
amount or perform such obligation, and (y) such failure continuing beyond any
applicable grace or notice and cure period, each of the Guarantors agrees that
it shall forthwith on demand pay such amount or perform such obligation at the
place and in the manner specified in the Credit Agreement, any Swap Agreement,
any Banking Services Agreement or the relevant Loan Document, as the case may
be. Each of the Guarantors hereby agrees that this Guaranty is an absolute,
irrevocable and unconditional guaranty of payment and is not a guaranty of
collection.

 

 
2

--------------------------------------------------------------------------------

 

  

Each of the Guarantors hereby irrevocably and unconditionally agrees, jointly
and severally with the other Guarantors, that if any obligation guaranteed by it
is or becomes unenforceable, invalid or illegal, it will, as an independent and
primary obligation, indemnify the Holders of Obligations immediately on demand
against any cost, loss or liability they incur as a result of any Borrower or
any of its Affiliates not paying any amount which would, but for such
unenforceability, invalidity or illegality, have been payable by such Guarantor
under this Guaranty on the date when it would have been due (but so that the
amount payable by each Guarantor under this indemnity will not exceed the amount
which it would have had to pay under this Guaranty if the amount claimed had
been recoverable on the basis of a guaranty).

 

SECTION 4. Guaranty Unconditional. The obligations of each of the Guarantors
hereunder shall be unconditional and absolute and, without limiting the
generality of the foregoing, shall not be released, discharged or otherwise
affected by:

 

(A) any extension, renewal, settlement, indulgence, compromise, waiver or
release of or with respect to the Guaranteed Obligations or any part thereof or
any agreement relating thereto, or with respect to any obligation of any other
guarantor of any of the Guaranteed Obligations, whether (in any such case) by
operation of law or otherwise, or any failure or omission to enforce any right,
power or remedy with respect to the Guaranteed Obligations or any part thereof
or any agreement relating thereto, or with respect to any obligation of any
other guarantor of any of the Guaranteed Obligations;

 

(B) any modification or amendment of or supplement to the Credit Agreement, any
Swap Agreement, any Banking Services Agreement or any other Loan Document,
including, without limitation, any such amendment which may increase the amount
of, or the interest rates applicable to, any of the Guaranteed Obligations
guaranteed hereby;

 

(C) any release, surrender, compromise, settlement, waiver, subordination or
modification, with or without consideration, of any collateral securing the
Guaranteed Obligations or any part thereof, any other guaranties with respect to
the Guaranteed Obligations or any part thereof, or any other obligation of any
person or entity with respect to the Guaranteed Obligations or any part thereof,
or any nonperfection or invalidity of any direct or indirect security for the
Guaranteed Obligations;

 

(D) any change in the corporate, partnership, limited liability company or other
existence, structure or ownership of any Borrower or any other guarantor of any
of the Guaranteed Obligations, or any insolvency, bankruptcy, reorganization or
other similar proceeding affecting such Borrower or any other guarantor of the
Guaranteed Obligations, or any of their respective assets or any resulting
release or discharge of any obligation of such Borrower or any other guarantor
of any of the Guaranteed Obligations;

 

 
3

--------------------------------------------------------------------------------

 

  

(E) the existence of any claim, setoff or other rights which the Guarantors may
have at any time against any Borrower, any other guarantor of any of the
Guaranteed Obligations, the Administrative Agent, any Holder of Obligations or
any other Person, whether in connection herewith or in connection with any
unrelated transactions; provided that nothing herein shall prevent the assertion
of any such claim by separate suit or compulsory counterclaim;

 

(F) the enforceability or validity of the Guaranteed Obligations or any part
thereof or the genuineness, enforceability or validity of any agreement relating
thereto or with respect to any collateral securing the Guaranteed Obligations or
any part thereof, or any other invalidity or unenforceability relating to or
against any Borrower or any other guarantor of any of the Guaranteed
Obligations, for any reason related to the Credit Agreement, any Swap Agreement,
any Banking Services Agreement or any other Loan Document, or any provision of
applicable law, decree, order or regulation of any jurisdiction purporting to
prohibit the payment by such Borrower or any other guarantor of the Guaranteed
Obligations, of any of the Guaranteed Obligations or otherwise affecting any
term of any of the Guaranteed Obligations;

 

(G) the failure of the Administrative Agent to take any steps to perfect and
maintain any security interest in, or to preserve any rights to, any security or
collateral for the Guaranteed Obligations, if any;

 

(H) the election by, or on behalf of, any one or more of the Holders of
Obligations, in any proceeding instituted under Chapter 11 of Title 11 of the
United States Code (11 U.S.C. 101 et seq.) (or any successor statute, the
“Bankruptcy Code”), of the application of Section 1111(b)(2) of the Bankruptcy
Code or any other applicable federal, state, provincial, municipal, local or
foreign law relating to such matters;

 

(I) any borrowing or grant of a security interest by any Borrower, as
debtor-in-possession, under Section 364 of the Bankruptcy Code or any other
applicable federal, state, provincial, municipal, local or foreign law relating
to such matters;

 

(J) the disallowance, under Section 502 of the Bankruptcy Code or any other
applicable federal, state, provincial, municipal, local or foreign law relating
to such matters, of all or any portion of the claims of the Holders of
Obligations or the Administrative Agent for repayment of all or any part of the
Guaranteed Obligations;

 

(K) the failure of any other guarantor to sign or become party to this Guaranty
or any amendment, change, or reaffirmation hereof; or

 

(L) any other act or omission to act or delay of any kind by any Borrower, any
other guarantor of the Guaranteed Obligations, the Administrative Agent, any
Holder of Obligations or any other Person or any other circumstance whatsoever
which might, but for the provisions of this Section 4, constitute a legal or
equitable discharge of any Guarantor’s obligations hereunder or otherwise
reduce, release, prejudice or extinguish its liability under this Guaranty
except as provided in Section 5.

 

 
4

--------------------------------------------------------------------------------

 

  

SECTION 5. Continuing Guarantee; Discharge Only Upon Payment In Full:
Reinstatement In Certain Circumstances. Each of the Guarantors’ obligations
hereunder shall constitute a continuing and irrevocable guarantee of all
Guaranteed Obligations now or hereafter existing and shall remain in full force
and effect until all Guaranteed Obligations shall have been paid in full in cash
and the Commitments and all Letters of Credit issued under the Credit Agreement
shall have terminated or expired or, in the case of all Letters of Credit, are
fully collateralized on terms reasonably acceptable to the Administrative Agent,
at which time, subject to all the foregoing conditions, the guarantees made
hereunder shall automatically terminate. If at any time any payment of the
principal of or interest on any Loan, any Reimbursement Obligation or any other
amount payable by any Borrower or any other party under the Credit Agreement,
any Swap Agreement, any Banking Services Agreement or any other Loan Document
(including a payment effected through exercise of a right of setoff) is
rescinded, or is or must be otherwise restored or returned upon the insolvency,
bankruptcy or reorganization of any Borrower or otherwise (including pursuant to
any settlement entered into by a Holder of Obligations in its discretion), each
of the Guarantors’ obligations hereunder with respect to such payment shall be
reinstated as though such payment had been due but not made at such time. The
parties hereto acknowledge and agree that each of the Guaranteed Obligations
shall be due and payable in the same currency as such Guaranteed Obligation is
denominated but if currency control or exchange regulations are imposed in the
country which issues such currency with the result such currency (the “Original
Currency”) no longer exists or the relevant Guarantor is not able to make
payment in such Original Currency, then all payments to be made by such
Guarantor hereunder in such currency shall instead be made when due in Dollars
in an amount equal to the Dollar Amount (as of the date of payment) of such
payment due, it being the intention of the parties hereto that each Guarantor
takes all risks of the imposition of any such currency control or exchange
regulations.

 

SECTION 6. General Waivers; Additional Waivers.

 

(A) General Waivers. Each of the Guarantors irrevocably waives acceptance
hereof, presentment, demand or action on delinquency, protest, the benefit of
any statutes of limitations and, to the fullest extent permitted by law, any
notice not provided for herein or under the other Loan Documents, as well as any
requirement that at any time any action be taken by any Person against any
Borrower, any other guarantor of the Guaranteed Obligations, or any other
Person.

 

(B) Additional Waivers. Notwithstanding anything herein to the contrary, each of
the Guarantors hereby absolutely, unconditionally, knowingly, and expressly
waives:

 

(i)  any right it may have to revoke this Guaranty as to future indebtedness or
notice of acceptance hereof;

 

(ii) (a) notice of acceptance hereof; (b) notice of any Loans, Letters of Credit
or other financial accommodations made or extended under the Loan Documents or
the creation or existence of any Guaranteed Obligations; (c) notice of the
amount of the Guaranteed Obligations, subject, however, to each Guarantor’s
right to make inquiry of the Administrative Agent and Holders of Obligations to
ascertain the amount of the Guaranteed Obligations at any reasonable time; (d)
notice of any adverse change in the financial condition of any Borrower or of
any other fact that might increase such Guarantor’s risk hereunder; (e) notice
of presentment for payment, demand, protest, and notice thereof as to any
instruments among the Loan Documents; (f) notice of any Default or Event of
Default; and (g) all other notices (except if such notice is specifically
required to be given to such Guarantor hereunder or under the Loan Documents)
and demands to which each Guarantor might otherwise be entitled;

 

(iii) its right, if any, to require the Administrative Agent and the other
Holders of Obligations to institute suit against, or to exhaust any rights and
remedies which the Administrative Agent and the other Holders of Obligations has
or may have against, the other Guarantors or any third party, or against any
collateral provided by the other Guarantors, or any third party; and each
Guarantor further waives any defense arising by reason of any disability or
other defense (other than the defense that the Guaranteed Obligations shall have
been fully and finally performed and indefeasibly paid in full in cash) of the
other Guarantors or by reason of the cessation from any cause whatsoever of the
liability of the other Guarantors in respect thereof;

 

 
5

--------------------------------------------------------------------------------

 

  

(iv) (a) any rights to assert against the Administrative Agent and the other
Holders of Obligations any defense (legal or equitable), set-off, counterclaim,
or claim which such Guarantor may now or at any time hereafter have against the
other Guarantors or any other party liable to the Administrative Agent and the
other Holders of Obligations; (b) any defense, set-off, counterclaim, or claim,
of any kind or nature, arising directly or indirectly from the present or future
lack of perfection, sufficiency, validity, or enforceability of the Guaranteed
Obligations or any security therefor; (c) any defense such Guarantor has to
performance hereunder, and any right such Guarantor has to be exonerated,
arising by reason of: the impairment or suspension of the Administrative Agent’s
and the other Holders of Obligations' rights or remedies against the other
Guarantors; the alteration by the Administrative Agent and the other Holders of
Obligations of the Guaranteed Obligations; any discharge of the other
Guarantors’ obligations to the Administrative Agent and the other Holders of
Obligations by operation of law as a result of the Administrative Agent’s and
the other Holders of Obligations' intervention or omission; or the acceptance by
the Administrative Agent and the other Holders of Obligations of anything in
partial satisfaction of the Guaranteed Obligations; and (d) the benefit of any
statute of limitations affecting such Guarantor's liability hereunder or the
enforcement thereof, and any act which shall defer or delay the operation of any
statute of limitations applicable to the Guaranteed Obligations shall similarly
operate to defer or delay the operation of such statute of limitations
applicable to such Guarantor's liability hereunder; and

 

(v) any defense arising by reason of or deriving from (a) any claim or defense
based upon an election of remedies by the Administrative Agent and the other
Holders of Obligations; or (b) any election by the Administrative Agent and the
other Holders of Obligations under the Bankruptcy Code, to limit the amount of,
or any collateral securing, its claim against the Guarantors.

 

SECTION 7. Subordination of Subrogation; Subordination of Intercompany
Indebtedness.

 

(A) Subordination of Subrogation. Until the Guaranteed Obligations have been
fully and finally performed and indefeasibly paid in full in cash, the
Guarantors (i) shall have no right of subrogation with respect to such
Guaranteed Obligations and (ii) waive any right to enforce any remedy which the
Holders of Obligations, the Issuing Banks or the Administrative Agent now have
or may hereafter have against any Borrower, any endorser or any guarantor of all
or any part of the Guaranteed Obligations or any other Person, and the
Guarantors waive any benefit of, and any right to participate in, any security
or collateral given to the Holders of Obligations, the Issuing Banks and the
Administrative Agent to secure the payment or performance of all or any part of
the Guaranteed Obligations or any other liability of any Borrower to the Holders
of Obligations, the Administrative Agent or the Issuing Banks. Should any
Guarantor have the right, notwithstanding the foregoing, to exercise its
subrogation rights, each Guarantor hereby expressly and irrevocably (A)
subordinates any and all rights at law or in equity to subrogation,
reimbursement, exoneration, contribution, indemnification or set off that such
Guarantor may have to the indefeasible payment in full in cash of the Guaranteed
Obligations until the Guaranteed Obligations are indefeasibly paid in full in
cash and (B) waives any and all defenses available to a surety, guarantor or
accommodation co-obligor until the Guaranteed Obligations are indefeasibly paid
in full in cash. Each Guarantor acknowledges and agrees that this subordination
is intended to benefit the Administrative Agent and the other Holders of
Obligations and shall not limit or otherwise affect such Guarantor’s liability
hereunder or the enforceability of this Guaranty, and that the Administrative
Agent, the other Holders of Obligations and their respective successors and
assigns are intended third party beneficiaries of the waivers and agreements set
forth in this Section 7(A).

 

 
6

--------------------------------------------------------------------------------

 

  

(B) Subordination of Intercompany Indebtedness. Each Guarantor agrees that any
and all claims of such Guarantor against any Borrower or any other Guarantor
hereunder (each an “Obligor”) with respect to any “Intercompany Indebtedness”
(as hereinafter defined), any endorser, obligor or any other guarantor of all or
any part of the Guaranteed Obligations, or against any of its properties shall
be subordinate and subject in right of payment to the prior payment, in full and
in cash, of all Guaranteed Obligations; provided that, as long as no Event of
Default has occurred and is continuing, such Guarantor may receive payments of
principal, interest and other amounts from any Obligor with respect to
Intercompany Indebtedness. Notwithstanding any right of any Guarantor to ask,
demand, sue for, take or receive any payment from any Obligor, all rights, liens
and security interests of such Guarantor, whether now or hereafter arising and
howsoever existing, in any assets of any other Obligor shall be and are
subordinated to the rights of the Holders of Obligations and the Administrative
Agent in those assets. No Guarantor shall have any right to possession of any
such asset or to foreclose upon any such asset, whether by judicial action or
otherwise, unless and until all of the Guaranteed Obligations shall have been
fully paid and satisfied (in cash) and all financing arrangements pursuant to
any Loan Document or any Swap Agreement or any Banking Services Agreement have
been terminated. If all or any part of the assets of any Obligor, or the
proceeds thereof, are subject to any distribution, division or application to
the creditors of such Obligor, whether partial or complete, voluntary or
involuntary, and whether by reason of liquidation, bankruptcy, arrangement,
receivership, assignment for the benefit of creditors or any other action or
proceeding, or if the business of any such Obligor is dissolved or if
substantially all of the assets of any such Obligor are sold, then, and in any
such event (such events being herein referred to as an “Insolvency Event”), any
payment or distribution of any kind or character, either in cash, securities or
other property, which shall be payable or deliverable upon or with respect to
any indebtedness of any Obligor to any Guarantor (“Intercompany Indebtedness”)
shall be paid or delivered directly to the Administrative Agent for application
on any of the Guaranteed Obligations, due or to become due, until such
Guaranteed Obligations shall have first been fully paid and satisfied (in cash).
Should any payment, distribution, security or instrument or proceeds thereof be
received by the applicable Guarantor upon or with respect to the Intercompany
Indebtedness after any Insolvency Event and prior to the satisfaction of all of
the Guaranteed Obligations and the termination of all financing arrangements
pursuant to any Loan Document among any Borrower and the Holders of Obligations,
such Guarantor shall receive and hold the same in trust, as trustee, for the
benefit of the Holders of Obligations and shall forthwith deliver the same to
the Administrative Agent, for the benefit of the Holders of Obligations, in
precisely the form received (except for the endorsement or assignment of the
Guarantor where necessary), for application to any of the Guaranteed
Obligations, due or not due, and, until so delivered, the same shall be held in
trust by the Guarantor as the property of the Holders of Obligations. If any
such Guarantor fails to make any such endorsement or assignment to the
Administrative Agent, the Administrative Agent or any of its officers or
employees is irrevocably authorized to make the same. Each Guarantor agrees
that, except as otherwise permitted by the Credit Agreement, until the
Guaranteed Obligations (other than the contingent indemnity obligations) have
been paid in full (in cash) and satisfied and all financing arrangements
pursuant to any Loan Document among any Borrower and the Holders of Obligations
have been terminated, no Guarantor will assign or transfer to any Person (other
than the Administrative Agent) any claim any such Guarantor has or may have
against any Obligor

 

 
7

--------------------------------------------------------------------------------

 

  

SECTION 8. Contribution with Respect to Guaranteed Obligations.

 

(A) To the extent that any Guarantor shall make a payment under this Guaranty (a
“Guarantor Payment”) which, taking into account all other Guarantor Payments
then previously or concurrently made by any other Guarantor, exceeds the amount
which otherwise would have been paid by or attributable to such Guarantor if
each Guarantor had paid the aggregate Guaranteed Obligations satisfied by such
Guarantor Payment in the same proportion as such Guarantor’s “Allocable Amount”
(as defined below) (as determined immediately prior to such Guarantor Payment)
bore to the aggregate Allocable Amounts of each of the Guarantors as determined
immediately prior to the making of such Guarantor Payment, then, following
indefeasible payment in full in cash of the Guaranteed Obligations, and all
Commitments and Letters of Credit have terminated or expired or, in the case of
all Letters of Credit, are fully collateralized on terms reasonably acceptable
to the Administrative Agent, and termination of the Credit Agreement, the Swap
Agreements and the Banking Services Agreements such Guarantor shall be entitled
to receive contribution and indemnification payments from, and be reimbursed by,
each other Guarantor for the amount of such excess, pro rata based upon their
respective Allocable Amounts in effect immediately prior to such Guarantor
Payment.

 

(B) As of any date of determination, the “Allocable Amount” of any Guarantor
shall be equal to the excess of the fair saleable value of the property of such
Guarantor over the total liabilities of such Guarantor (including the maximum
amount reasonably expected to become due in respect of contingent liabilities,
calculated, without duplication, assuming each other Guarantor that is also
liable for such contingent liability pays its ratable share thereof), giving
effect to all payments made by other Guarantors as of such date in a manner to
maximize the amount of such contributions.

(C) This Section 8 is intended only to define the relative rights of the
Guarantors, and nothing set forth in this Section 8 is intended to or shall
impair the obligations of the Guarantors, jointly and severally, to pay any
amounts as and when the same shall become due and payable in accordance with the
terms of this Guaranty.

 

(D) The parties hereto acknowledge that the rights of contribution and
indemnification hereunder shall constitute assets of the Guarantor or Guarantors
to which such contribution and indemnification is owing.

 

(E) The rights of the indemnifying Guarantors against other Guarantors under
this Section 8 shall be exercisable upon the full and indefeasible payment of
the Guaranteed Obligations in cash and the termination or expiry (or in the case
of all Letters of Credit full collateralization), on terms reasonably acceptable
to the Administrative Agent, of the Commitments and all Letters of Credit issued
under the Credit Agreement, and the termination of the Credit Agreement, the
Swap Agreements and the Banking Services Agreements.

 

SECTION 9. Limitation of Guaranty.  Notwithstanding any other provision of this
Guaranty, the amount guaranteed by each Guarantor hereunder shall be limited to
the extent, if any, required so that its obligations hereunder shall not be
subject to avoidance under Section 548 of the Bankruptcy Code or under any
applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent Conveyance
Act or similar statute or common law.  In determining the limitations, if any,
on the amount of any Guarantor’s obligations hereunder pursuant to the preceding
sentence, it is the intention of the parties hereto that any rights of
subrogation, indemnification or contribution which such Guarantor may have under
this Guaranty, any other agreement or applicable law shall be taken into
account.

 

 
8

--------------------------------------------------------------------------------

 

  

SECTION 10. Stay of Acceleration. If acceleration of the time for payment of any
amount payable by any Borrower under the Credit Agreement, any counterparty to
any Swap Agreement, any Banking Services Agreement or any other Loan Document is
stayed upon the insolvency, bankruptcy or reorganization of such Borrower, all
such amounts otherwise subject to acceleration under the terms of the Credit
Agreement, any Swap Agreement, any Banking Services Agreement or any other Loan
Document shall nonetheless be payable by each of the Guarantors hereunder
forthwith on demand by the Administrative Agent.

 

SECTION 11. Notices. All notices, requests and other communications to any party
hereunder shall be given in the manner prescribed in Article IX of the Credit
Agreement with respect to the Administrative Agent at its notice address therein
and with respect to any Guarantor, in care of the Company at the address of the
Company set forth in the Credit Agreement or such other address or telecopy
number as such party may hereafter specify for such purpose by notice to the
Administrative Agent in accordance with the provisions of such Article IX of the
Credit Agreement.

 

SECTION 12. No Waivers. No failure or delay by the Administrative Agent or any
other Holder of Obligations in exercising any right, power or privilege
hereunder shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. The rights and remedies provided in this
Guaranty, the Credit Agreement, any Swap Agreement, any Banking Services
Agreement and the other Loan Documents shall be cumulative and not exclusive of
any rights or remedies provided by law.

 

SECTION 13. Successors and Assigns. This Guaranty is for the benefit of the
Administrative Agent and the other Holders of Obligations and their respective
successors and permitted assigns; provided, that no Guarantor shall have any
right to assign its rights or obligations hereunder without the consent of the
Administrative Agent, and any such assignment in violation of this Section 13
shall be null and void; and in the event of an assignment of any amounts payable
under the Credit Agreement, any Swap Agreement, any Banking Services Agreement
or the other Loan Documents in accordance with the respective terms thereof, the
rights hereunder, to the extent applicable to the indebtedness so assigned, may
be transferred with such indebtedness. This Guaranty shall be binding upon each
of the Guarantors and their respective successors and assigns.

 

SECTION 14. Changes in Writing. Other than in connection with the addition of
additional Subsidiaries, which become parties hereto by executing a Guaranty
Supplement hereto in the form attached as Annex I, neither this Guaranty nor any
provision hereof may be changed, waived, discharged or terminated orally, but
only in writing signed by each of the Guarantors and the Administrative Agent.

 

SECTION 15. GOVERNING LAW. THIS GUARANTY SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK.

 

SECTION 16. CONSENT TO JURISDICTION; SERVICE OF PROCESS; JURY TRIAL; IMMUNITY.

 

(A) CONSENT TO JURISDICTION. EACH GUARANTOR HEREBY IRREVOCABLY SUBMITS TO THE
EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR NEW YORK STATE COURT
SITTING IN THE CITY OF NEW YORK IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS GUARANTY AND EACH GUARANTOR HEREBY IRREVOCABLY AGREES THAT ALL
CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN
ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE
AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT
OR THAT SUCH COURT IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT THE
RIGHT OF THE ADMINISTRATIVE AGENT, ANY ISSUING BANK OR ANY LENDER TO BRING
PROCEEDINGS AGAINST ANY GUARANTOR IN THE COURTS OF ANY OTHER JURISDICTION. ANY
JUDICIAL PROCEEDING BY ANY GUARANTOR AGAINST THE ADMINISTRATIVE AGENT, ANY
ISSUING BANK OR ANY LENDER OR ANY AFFILIATE OF THE ADMINISTRATIVE AGENT, ANY
ISSUING BANK OR ANY LENDER INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY
WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH THIS GUARANTY OR ANY OTHER
LOAN DOCUMENT SHALL BE BROUGHT ONLY IN A COURT IN THE CITY OF NEW YORK.

 

 
9

--------------------------------------------------------------------------------

 

  

(B) Each Guarantor which is a Foreign Subsidiary (a “Foreign Guarantor”)
irrevocably designates and appoints the Company, as its authorized agent, to
accept and acknowledge on its behalf, service of any and all process which may
be served in any suit, action or proceeding of the nature referred to in clause
(a) above. Said designation and appointment shall be irrevocable by each such
Foreign Guarantor until all Guaranteed Obligations payable by such Foreign
Guarantor hereunder and under the other Loan Documents shall have been paid in
full in accordance with the provisions hereof and thereof. Each Foreign
Guarantor hereby consents to process being served in any suit, action or
proceeding of the nature referred to in clause (a) above by service of process
upon the Company as provided in this clause (b); provided that, to the extent
lawful and possible, notice of said service upon such agent shall be mailed by
registered or certified air mail, postage prepaid, return receipt requested, to
the Company or to any other address of which such Foreign Guarantor shall have
given written notice to the Administrative Agent (with a copy thereof to the
Company). Each Foreign Guarantor irrevocably waives, to the fullest extent
permitted by law, all claim of error by reason of any such service in such
manner and agrees that such service shall be deemed in every respect effective
service of process upon such Foreign Guarantor in any such suit, action or
proceeding and shall, to the fullest extent permitted by law, be taken and held
to be valid and personal service upon and personal delivery to such Foreign
Guarantor. Nothing herein will affect the right of any party hereto to serve
process in any other manner permitted by law.

 

(C) WAIVER OF JURY TRIAL. EACH GUARANTOR HEREBY WAIVES TRIAL BY JURY IN ANY
JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER
SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO,
OR CONNECTED WITH THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR THE RELATIONSHIP
ESTABLISHED THEREUNDER AND FURTHER WAIVES ANY RIGHT TO INTERPOSE ANY
COUNTERCLAIM RELATED TO THIS GUARANTY OR THE TRANSACTIONS CONTEMPLATED HEREBY IN
SUCH ACTION.

 

 
10

--------------------------------------------------------------------------------

 

  

(D) TO THE EXTENT THAT ANY GUARANTOR HAS OR HEREAFTER MAY ACQUIRE ANY IMMUNITY
FROM JURISDICTION OF ANY COURT OR FROM ANY LEGAL PROCESS (WHETHER FROM SERVICE
OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID OF EXECUTION OF A
JUDGMENT, EXECUTION OR OTHERWISE), EACH GUARANTOR HEREBY IRREVOCABLY WAIVES SUCH
IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER THIS GUARANTY.

 

SECTION 17. No Strict Construction. The parties hereto have participated jointly
in the negotiation and drafting of this Guaranty. In the event an ambiguity or
question of intent or interpretation arises, this Guaranty shall be construed as
if drafted jointly by the parties hereto and no presumption or burden of proof
shall arise favoring or disfavoring any party by virtue of the authorship of any
provisions of this Guaranty.

 

SECTION 18. Taxes, Expenses of Enforcement, etc.

 

(A) Taxes.

 

(i) All payments by any Guarantor to or for the account of any Lender, any
Issuing Bank, the Administrative Agent or any other Holder of Obligations
hereunder or under any promissory note or application for a Letter of Credit
shall be made free and clear of and without deduction for any and all Taxes
(other than Excluded Taxes). If any Guarantor shall be required by law to deduct
any Taxes (other than Excluded Taxes) from or in respect of any sum payable
hereunder to any Lender, any Issuing Bank, the Administrative Agent or any other
Holder of Obligations, (a) the sum payable shall be increased as necessary so
that after making all required deductions (including deductions applicable to
additional sums payable under this Section 18(A)) such Lender, such Issuing
Bank, the Administrative Agent or any other Holder of Obligations (as the case
may be) receives an amount equal to the sum it would have received had no such
deductions been made, (b) such Guarantor shall make such deductions, (c) such
Guarantor shall pay the full amount deducted to the relevant authority in
accordance with applicable law and (d) such Guarantor shall furnish to the
Administrative Agent the original copy of a receipt evidencing payment thereof
within thirty (30) days after such payment is made.

 

(ii) In addition, the Guarantors hereby agree to pay any present or future stamp
or documentary taxes and any other excise or property taxes, charges or similar
levies which arise from any payment made hereunder or under any promissory note
or application for a Letter of Credit or from the execution or delivery of, or
otherwise with respect to, this Guaranty or any promissory note or application
for a Letter of Credit (“Other Taxes”).

 

(iii) The Guarantors hereby agree to indemnify the Administrative Agent, each
Issuing Bank, each Lender and any other Holder of Obligations for the full
amount of Taxes or Other Taxes (including, without limitation, any Taxes or
Other Taxes imposed on amounts payable under this Section 18(A), but in any
event excluding all Excluded Taxes) paid by the Administrative Agent, such
Issuing Bank, such Lender or such other Holder of Obligations and any liability
(including penalties, interest and expenses) arising therefrom or with respect
thereto. Payments due under this indemnification shall be made within thirty
(30) days of the date the Administrative Agent, such Issuing Bank, such Lender
or such other Holder of Obligations makes demand therefor.

 

 
11

--------------------------------------------------------------------------------

 

  

(iv) By accepting the benefits hereof, each Foreign Lender agrees that it will
comply with Section 2.17(e) of the Credit Agreement.

 

(B)    Expenses of Enforcement, Etc. The Guarantors agree to reimburse the
Administrative Agent and the other Holders of Obligations for any reasonable
costs and out-of-pocket expenses (including reasonable attorneys’ fees and time
charges of attorneys for the Administrative Agent and the other Holders of
Obligations, which attorneys may be employees of the Administrative Agent or the
other Holders of Obligations) paid or incurred by the Administrative Agent or
any other Holder of Obligations in connection with the collection and
enforcement of amounts due under the Loan Documents, including without
limitation this Guaranty. The Administrative Agent agrees to distribute payments
received from any of the Guarantors hereunder to the other Holders of
Obligations on a pro rata basis for application in accordance with the terms of
the Credit Agreement.

 

SECTION 19. Setoff. At any time after all or any part of the Guaranteed
Obligations have become due and payable (by acceleration or otherwise), each
Holder of Obligations (including the Administrative Agent) and any of their
respective affiliates may, without notice to any Guarantor and regardless of the
acceptance of any security or collateral for the payment hereof, appropriate and
apply in accordance with the terms of the Credit Agreement toward the payment of
all or any part of the Guaranteed Obligations (i) any indebtedness from such
Holder of Obligations or the Administrative Agent to any Guarantor, whether or
not such indebtedness is matured or then due or owing, and (ii) any moneys,
credits or other property belonging to any Guarantor, at any time held by or
coming into the possession of such Holder of Obligations (including the
Administrative Agent) or any of their respective affiliates, irrespective of
whether or not such Holder of Obligations or the Administrative Agent shall have
made any demand under this Guaranty. The rights of each Holder of Obligations or
the Administrative Agent under this Section are in addition to other rights and
remedies (including other rights of setoff) which such Holder of Obligations or
the Administrative Agent may have.

 

SECTION 20. Financial Information. Each Guarantor hereby assumes responsibility
for keeping itself informed of the financial condition of each of the Borrowers
and any and all endorsers and/or other Guarantors of all or any part of the
Guaranteed Obligations, and of all other circumstances bearing upon the risk of
nonpayment of the Guaranteed Obligations, or any part thereof, that diligent
inquiry would reveal, and each Guarantor hereby agrees that none of the Holders
of Obligations (including the Administrative Agent) shall have any duty to
advise such Guarantor of information known to any of them regarding such
condition or any such circumstances. In the event any Holder of Obligations
(including the Administrative Agent), in its sole discretion, undertakes at any
time or from time to time to provide any such information to a Guarantor, such
Holder of Obligations (including the Administrative Agent) shall be under no
obligation (i) to undertake any investigation not a part of its regular business
routine, (ii) to disclose any information which such Holder of Obligations
(including the Administrative Agent), pursuant to accepted or reasonable
commercial finance or banking practices, wishes to maintain confidential or
(iii) to make any other or future disclosures of such information or any other
information to such Guarantor.

 

SECTION 21. Severability. Wherever possible, each provision of this Guaranty
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Guaranty shall be prohibited by or
invalid under such law, such provision shall be ineffective to the extent of
such prohibition or invalidity without invalidating the remainder of such
provision or the remaining provisions of this Guaranty.

 

SECTION 22. Merger. This Guaranty represents the final agreement of each of the
Guarantors with respect to the matters contained herein and may not be
contradicted by evidence of prior or contemporaneous agreements, or subsequent
oral agreements, between the Guarantor and any Holder of Obligations (including
the Administrative Agent).

 

 
12

--------------------------------------------------------------------------------

 

  

SECTION 23. Headings. Section headings in this Guaranty are for convenience of
reference only and shall not govern the interpretation of any provision of this
Guaranty.

 

SECTION 24. Judgment Currency. If for the purposes of obtaining judgment in any
court it is necessary to convert a sum due from any Guarantor hereunder in the
currency expressed to be payable herein (the “specified currency”) into another
currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the specified currency with such other currency at the Administrative
Agent’s main New York City office on the Business Day preceding that on which
final, non-appealable judgment is given. The obligations of each Guarantor in
respect of any sum due hereunder shall, notwithstanding any judgment in a
currency other than the specified currency, be discharged only to the extent
that on the Business Day following receipt by any Holder of Obligations
(including the Administrative Agent), as the case may be, of any sum adjudged to
be so due in such other currency such Holder of Obligations (including the
Administrative Agent), as the case may be, may in accordance with normal,
reasonable banking procedures purchase the specified currency with such other
currency. If the amount of the specified currency so purchased is less than the
sum originally due to such Holder of Obligations (including the Administrative
Agent), as the case may be, in the specified currency, each Guarantor agrees, to
the fullest extent that it may effectively do so, as a separate obligation and
notwithstanding any such judgment, to indemnify such Holder of Obligations
(including the Administrative Agent), as the case may be, against such loss, and
if the amount of the specified currency so purchased exceeds (a) the sum
originally due to any Holder of Obligations (including the Administrative
Agent), as the case may be, in the specified currency and (b) amounts shared
with other Holders of Obligations as a result of allocations of such excess as a
disproportionate payment to such other Holder of Obligations under Section 2.18
of the Credit Agreement, such Holder of Obligations (including the
Administrative Agent), as the case may be, agrees, by accepting the benefits
hereof, to remit such excess to such Guarantor.

 

SECTION 25. Termination of Guaranty.  The obligations of any Guarantor under
this Guaranty shall automatically terminate in accordance with Section 9.16 of
the Credit Agreement.

 

SECTION 26. Keepwell. Each Qualified ECP Guarantor hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Guarantor to
honor all of its obligations under this Guaranty in respect of Specified Swap
Obligations (provided, however, that each Qualified ECP Guarantor shall only be
liable under this Section 26 for the maximum amount of such liability that can
be hereby incurred without rendering its obligations under this Section 26 or
otherwise under this Guaranty voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations of each Qualified ECP Guarantor under this Section 26 shall
remain in full force and effect until a discharge of such Qualified ECP
Guarantor’s Guaranteed Obligations in accordance with the terms hereof and the
other Loan Documents. Each Qualified ECP Guarantor intends that this Section 26
constitute, and this Section 26 shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Guarantor for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act. As used
herein, “Qualified ECP Guarantor” means, in respect of any Specified Swap
Obligation, each Guarantor that has total assets exceeding $10,000,000 at the
time the relevant Guarantee becomes or would become effective with respect to
such Specified Swap Obligation or such other Person as constitutes an ECP and
can cause another Person to qualify as an ECP at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

 
13

--------------------------------------------------------------------------------

 

  

SECTION 27. Counterparts. This Guaranty may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Guaranty by telecopy, e-mailed .pdf or any other electronic means that
reproduces an image of the actual executed signature page shall be effective as
delivery of a manually executed counterpart of this Guaranty. The words
“execution,” “signed,” “signature,” “delivery,” and words of like import in or
relating to any document to be signed in connection with this Guaranty and the
transactions contemplated hereby shall be deemed to include Electronic
Signatures, deliveries or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act

 

Remainder of Page Intentionally Blank.

 

 
14

--------------------------------------------------------------------------------

 

  

IN WITNESS WHEREOF, each of the Initial Guarantors has caused this Guaranty to
be duly executed by its authorized officer as of the day and year first above
written.

 

 

H.B. FULLER CONSTRUCTION PRODUCTS, INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Cheryl A. Reinitz

 

 

Name: Cheryl A. Reinitz

 

 

Title:   Treasurer

 





 



 
Signature Page to Guaranty

--------------------------------------------------------------------------------

 

 

Acknowledged and Agreed

as of the date first above written:

 

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

 

 

By: /s/ Richard Barritt                               

Name: Richard Barritt

Title: Vice President

 

 
Signature Page to Guaranty

--------------------------------------------------------------------------------

 

  

ANNEX I TO GUARANTY

 

 

Reference is hereby made to the Guaranty (as the same may be amended, restated,
supplemented or otherwise modified from time to time, the “Guaranty”) made as of
April 12, 2017 by and among H.B. FULLER CONSTRUCTION PRODUCTS, INC. (the
“Initial Guarantor” and along with any additional Subsidiaries of the Company,
which become parties thereto and together with the undersigned, the
“Guarantors”) in favor of the Administrative Agent, for the ratable benefit of
the Holders of Obligations, under the Credit Agreement. Capitalized terms used
herein and not defined herein shall have the meanings given to them in the
Guaranty. By its execution below, the undersigned [NAME OF NEW GUARANTOR], a
[corporation] [partnership] [limited liability company], agrees to become, and
does hereby become, a Guarantor under the Guaranty and agrees to be bound by
such Guaranty as if originally a party thereto. By its execution below, the
undersigned represents and warrants as to itself that all of the representations
and warranties contained in Section 2 of the Guaranty are true and correct in
all respects as of the date hereof.

 

IN WITNESS WHEREOF, [NAME OF NEW GUARANTOR], a [corporation] [partnership]
[limited liability company] has executed and delivered this Annex I counterpart
to the Guaranty as of this __________ day of _________, 20___.

 

 

[NAME OF NEW GUARANTOR]

 

By:_____________________________

Its: